Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2016

                                    No. 04-15-00808-CV

                IN THE INTEREST OF S.L.S., S.S., S.L.S., CHILDREN,


                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVL-000402-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice “Not Participating”
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the Motion
is DENIED.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court